 

UNITED STATES DISTRICT COURT US. DISTRICT COURT

EASTERN DICTEICT - WI
EASTERN DISTRICT OF WISCONSIN FILED

109 OCT 22 P i259

STEPHEN C. DRIES

Plaintiff, CLERK

 

UNITED STATES OF AMERICA,

Vv. Case No. 19-CR-

[18 U.S.C. §§ 922(g)\(1) & 924(a)(2)]
ANTHONY G. HOSKINS,

Defendant. 1 9 -CR- i 7 Q

INDICTMENT

 

 

THE GRAND JURY CHARGES THAT:

1. On or about December 21, 2018, in the State and Eastern District of Wisconsin,

ANTHONY G. HOSKINS,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting

commerce.

2. The firearm is more fully described as a Taurus, model 605, .357 pistol, bearing
serial number OB31595.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:19-cr-00179-LA Filed 10/22/19 Page 1of2 Document 1
 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Anthony G. Hoskins, shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States
Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of Section
922(g)(1), including, but not limited to a Taurus, model 605, .357 pistol, bearing serial number

OB31595.

A TRUE BILL:

PERSON

 

Addl

Buf Date: =
“MATTHEW D. KRYEGER
United States Attorney

2

Case 2:19-cr-00179-LA Filed 10/22/19 Page 2o0f2 Document 1
